UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------------------J(
PATRICIA CUMMINGS,

                                              Plaintiff,                                      Docket No.
                                                                                              19-cv-07723 (CM) (OTW)
                       -against-

THE CITY OF NEW YORK; NEW YORK CITY DEPARTMENT
OF EDUCATION; CITY OF NEW YORK OFFICE OF SPECIAL
INVESTIGATIONS; NYC MAYOR BILL de BLASIO; GIULIA COJ(;
COURTNEY WARE; BEN CHAPMAN; NEW YORK DAILY NEWS;
DR. ANDRE PERRY; THE HECHINGER REPORT a/kIa HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA; LENARD LARRY
McKELVEY a/kIa CHARLAMAGNE THA GOD; WWPR-FM
(105.1 MHZ); iHEARTMEDIA; CLEAR CHANNEL
COMMUNICATIONS, INC.; NEW YORK STATE SENATOR,
KEVIN S. PARKER; COUNCILMAN, JUMAANE D. WILLIAMS;
COUNCILMAN, DANIEL DROMM; COALITION OF
EDUCATIONAL JUSTICE; ANGELMARTINEZ;
NATASHA CAPERS, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff
to designate any and all individuals, officers, members,
agents, servants, andlor employees of the
aforementioned agencies owing a duty of care to Plaintiff,
individually andjointly and severally,

                                               Defendants.
---------------------------------------------------------------------------------------J(

                DECLARATION OF THOMAS F. LIOTTI IN OPPOSITION TO
          DEFENDANT, LENARD LARRY McKELVEY a/k/a CHARLAMAGNE THA GOD's
                   MOTION TO DISMISS THE COMPLAINT PURSUANT

         THOMAS F. LIOTTI, ESQ., hereby declares pursuant to 29 U.S.C §1746:

         1.       I am the principal attorney with the Law Offices of Thomas F. Liotti, LLC, attorneys for the

 Plaintiff, PATRICIA CUMMINGS ("Plaintiff'), and I am admitted to practice in this Court. As such, I am

 fully familiar with the facts and circumstances of this matter.

         2.       I submit this Declaration together with the Plaintiffs Memorandum of Law in Opposition to

 the Defendant, Lenard Larry McKelvey a/kIa Charlamagne Tha God's (Defendant Charlamagne or



                                                                                                                       1
Defendant), Rule 12 (b)(6) motion to dismiss the Complaint in its entirety and with prejudice; and for such

other and further relief as this Court deems to be just and proper.

       3.      I have attached hereto the following Exhibits, which are referenced in the accompanying

Memorandum of Law in Opposition:

   •   ExhibitA:       Redacted Copy of Office of Special Investigations Investigative Report (OS!) dated
                       July 24,2018

   •   ExhibitB:       Plaintiff s rebuttal correspondence addressed to Community Superintendent Maribel
                       Torres-Hulla dated October 5, 2018;

   •   Exhibit C:      Plaintiff's Verified Complaint dated May 15,2019

        4.     The Plaintiff was a probationary New York City Public School Teacher at The William W.

Niles School- Middle School 118, Community School District 10, in Bronx County, New York. She seeks

damages related inter alia to the infliction of defamation, defamation per se, reverse discrimination, denial of

due process, severe emotional, psychological, and physical distress, loss of reputation, loss of income, and

expenses upon her, and the erroneous termination of her employment as a New York City school teacher.

        5.     As result of what was fallaciously reported concerning an alleged complaint made by a parent

of a student regarding a lesson taught by the Plaintiff in her social studies class on the Middle Passage, the

Plaintiff subsequently and unwillingly became the subject of a front page false accusations her of being a

"racist" and "making black students lie face down on the floor of her class, and asking them '[H]ow does it

feel to be a slave?" As a result, this fabricated and erroneous set of "facts" was picked up by the media

worldwide and transmitted to various news outlets and appeared online and in media all over the world.

        6.     The arguments proffered by the Plaintiff in the accompanying Memorandum of Law

sufficiently dispute the Defendant, Lenard Larry McKelvey a/k/a Charlamagne Tha God's (Defendant

Charlamagne or Defendant) unsophisticated attempt to argue inter alia, that the subject broadcast is non-

actionable opinion, as well as his attempt to hide behind the First Amendment. Thus, Plaintiff presents herein

a sufficient basis for a denial of the Defendant Charlamagne's Motion to Dismiss.



                                                                                                               2
       7.      Based on the foregoing the relief requested by the Defendant Charlamagne should be denied

in its entirety; and such other and further relief should be granted to the Plaintiff, as to this Court may seem

just and proper.

       I declare, under penalty of peIjury, that the foregoing'

Dated: Garden City, New York
       September 27, 2019




                                                                                                               3
